 In the Matter of THE NUBONE COMPANY, INC.andINTERNATIONALLADIES' GARMENT WORKERS' UNION (A. F. L.)Case No. 6-C-847 -Decided June 12, 1945DECISIONANDORDEROai September 8, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices affectingcommerce, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto. Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief. No request for oral argumentbefore the Board was made by any of the parties. The Board has consid-ered the rulings made by the Trial Examiner at the hearing and finds thatno prejudicial error'was committed. The rulings are hereby affirmed. TheBoard has considered the Intermediate Report, the respondent's excep-tions and brief, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner, withthe additions noted below:1In its exceptions, the respondent contends that "the Trial Examiner'sconduct of the hearing, rulings on evidence, and cross-examination ofwitnesses, particularly those called by the respondent, operated to deprivethe respondent of a full and fair hearing, evidenced an obvious attitudeof bias in favor of the Union, and against the respondent." In its brief, therespondent adverts specifically to the following conduct of the Trial Exam-iner in support of this contention :(a)After counsel for the respondent and for the Board had examinedPresident Seley, he was questioned by the Trial Examiner The respondenthas directed our attention to the "attitude" of the Trial Examiner evi-denced by the portion of his examination in which he sought to ascertainfrom Seley why the respondent had refused to accept signed cards as proofof the Union's majority status In this connection, the Trial Examinerasked the witness to specify the union letters and leaflets which, according62 N. L. R. B:, No. 49.0322 THE NUBONECOMPANY, TNC.323to Seley, caused hun to doubt "the conditions under which those applica-tions [cards] had been secured" and to explain why the respondent in 1937had been willing to accept the result of a card check as proof of the major-ity status of the Nubone Employees Association, but had refused suchproof in .1943 with respect to the Union's claim of majority representationThe Trial Examiner also asked Seley whether he had made any speechesto the employees in May 1937, prior to the formation of the NuboneEmployees Association.(b)On direct examination by the respondent, Superintendent Pottertestified that he had reported to Treasurer Seley that employee Klingerwas spending more time than necessary away from his work, and I had astrong suspicion that it was on union activities." After counsel had com-pleted their examination of Jotter, the Trial Examiner asked him thefollowing questions :Q.How did you know, A Jr Potter, when Mr. Klinger was leavinghis work to talk to other employees that he wasn't arranging a picnic?The respondent characterizes this as an insinuation "amounting to almostsneering :"(c)Nowell, a Field Examiner of the Board, was called by counsel forthe Board as a witness in rebuttal to testify concerning a written statementwhich he had taken from employee M. R Lemon Counsel for the respond-ent cross-examined Nowell at length concerning an incident which, counselcontended, impeached Nowell's credibility.' Counsel for the respondentthen called Treasurer Seley to testify concerning the same incident Counselfor the Board objected; the Trial Examiner stated that he would onlyadmit evidence that Nowell had committed a crime. After further colloquy,the Trial Examiner stated that he would "permit any questions whichcontradict any statement that Mr. Nowell made on the stand." Counselfor the respondent replied, "All right. That is exactly what I want to do,"and was permitted to examine Seley at length After counsel for therespondent and for the Board had completed their examination of Seley,the Trial Examiner asked the following question:Q.Mr. Seley, are you prepared to say that any statement Mr.Nowell made while he was a witness on the stand was false? .Counsel for the respondent objected on the ground that the question wastoo general. The Trial Examiner in effect overruled the objection.Withrespect to the foregoing, the respondent contended that the Trial Exam-iner's statement that he would only admit evidence that Nowell had beenconvicted of a crime shows "lack of knowledge of the fundamental law ofevidence," and that the above-quoted question indicates "lack of a senseof justice and fairness."IIt appears that the FieldExaminer,during a meetinginTreasurer Seley's office in connectionabsence. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the gravity of the charges levelled at the Trial Examiner'sconduct, we have carefully scrutinized the record not only with respectto the specified matters mentioned above, but with respect to his entireconduct of the hearing, and are satisfied that the respondent's contentioniswithout merit. Insofar as the respondent's contention is premised uponthe fact that the Trial Examiner examined witnesses, we are unable to findany impropriety in his conduct 2 We are satisfied that the Trial Examiner'sinterrogation did not demonstrate any bias and was intended merely toclarify the evidence essential to a determination of the issues. Read in itscontext, it is plain that the question addressed to Superintendent Potterwas of this character. Of similar nature was the question which the TrialExaminer asked Treasurer Seley in connection with the respondent's effortto impeach the testimony of Nowell.' Moreover, we note that Nowell'stestimony involved an entirely collateral matter and that the Trial Exam-iner allowed the respondent considerable latitude in exploring this subjectWe are convinced and find that the respondent was accorded a full andfair hearing and that the record does not sustain the charge that the TrialExaminer was biasedagainst it.'2.We concur in the conclusion of the Trial Examiner that the respond-ent interfered with, restrained, and coerced its employees in violation ofSection 8 (1) of the Act We base our finding to this effect not only uponthe respondent's conduct in abetting the anti-union efforts of certain of itsemployees,' but upon the respondent's entire course of conduct, including3N L R B v BaldwinLocomotiveWorks,128 F. (2d) 39, 46 (C C A 3) ;BethlehemSteel CovN L R B,120 F (2d) 641, 652 (App D C );N L R B'v Stackpole Carbon Co.,105 F (2d)167 (C C A 3)3In regardto the TrialExaminer's statement,when TreasurerSeley was calledas a witness insurrebuttal,that he would only receive evidencethatNowell had committeda crime,we wouldfind nothingimproperin thus limiting counsel in these circumstancesSee N L R B v Bold-winLocomotiveWorks,128 F (2d) 39, 46 (C C A 3)But evenif sucha ruling were incorrect, therecord shows that counsel in fact was permitted to interrogateSeleyin a mauneiwhich,counselstated, was exactly what I want to do "4The statement which Nowell had takenfrom Lemon apparentlywas usedby counsel for theBoard in an effort to impeach Lemon's testimonyAfter Lemon had giventestimonyindicating thatthe statement in certain respects did not incorporate what heactually had told Nowell,counsel forthe Board called Nowell to testify concerning the circumstancesunder whichthe statement wasmade On cross-examination the respondent sought to impeachNowell'stestimony as set forthabove.We note that the Trial Examiner did not make any findings or discreditany of Lemon'stestimony on the basis of this statement,and has made certain findingsof fact which accord withLemon's'direct testimony as a witness for the respondentGSeeBerkshire KnittingMills v N L R B ,139 F (2d) 134 (C C A3), N L 'R B v Acine-LvansCo,130 F (2d) 477 (C. C A 7), and cases cited in footnote 2supra0The respondent excepts to certainof the TrialExaminer'sfindings in this connection on theground that they are based upon the testimony of Klinger,who, therespondent asserts, "had timeand time again proven himself to be notonly a double-crosserbut untruthful " Uponthe entirerecord, we agree withthe Trial Examiner's findings In thisregardwe notethatKlinger's testimonywas corroborated, at least inpart, by that of Treasurer Seley and Milford Lemon,witnesses calledby the respondent. Among other things,Seley admittedthatKlinger hadvisited his home andoffice, that during these visits he had discussed the employees' organizational activities.and that onone occasion he had called for Klinger in his automobile and had discussed this subject,and Lemontestified that in thelatter partof June he and Klinger went toSeley'shome,wheie theydiscussedwith Seley certain aspects ofthe organizationalactivity,includingKlmger'ssuggestionto delayan election THE NUBONE COMPANY, INC.325itsdomination of and interference with the formation and administrationof the Personnel Committee and its contribution of support thereto, and itsillegal refusal to bargain with the Union.3.We agree with the Trial Examiner that the Personnel Committee isa labor organization within the meaning of Section 2' (5) of the Act, andthat it was formed and administered in violation of Section 8 (2) of theAct. As found by the Trial Examiner, following the withdrawal of theUMW and shortly after a large number of employees had designated theUnion as their bargaining representative, the respondent presenterd theplan for the Committee to the employees during working hours; permittedthe employees to make their nominations in the plant during workinghours; scheduled the election; prepared the ballots; and posted the resultsof the election And, although President Seley in his speech to the employ-ees did not specifically advert to the handling of grievances, wages, ratesof pay, hours of employment, or other conditions of work as such, it isplain from the timing and content of his speech, his discussion with theCommittee immediately following the election of its members, and therespondent's subsequent dealings with the Committee,' that the Committeewas formed and existed for the purpose of dealing and did deal with therespondent concerning such matters. That its formation resulted from therespondent's desire to frustrate organization by the employees in a unionof their own choosing is manifest from the circumstances preceding andsurrounding its creation. Upon the entire record, we conclude and findthat, by dominating and interfering with the formation and administrationof the Personnel Committee and by contributing support to it, the respond-ent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.'4.We concur in the Trial Examiner's conclusion that the Union wason June 29, 1943, and at all times thereafter has been, the exclusive repre-sentative of the employees within the appropriate unit. In reaching thisconclusion, the Trial Examiner counted the general A. F. of L. authoriza-tions signed by Rose Heuberger and Dorothy Conley, notwithstanding thefact that they did not subsequently sign cards on which the Union was des-7Among the suggestions submittedby theCommittee and consideredby therespondent were thoseforwage increases,weekly rather than semi-monthly payment of wages, light facilities overmachines,repair of machines,morning and afternoon rest periods,a five-minute oiling and clean-ing period,repair of an elevator and a drinking fountain,permission to smoke during rest andlunch periods,and an immediate payment of attendance bonuses Several of the Committee'ssuggestions were adopted by the respondents In addition to the cases cited in the Intermediate Report, seeMatte,of C Nelson ManufacturingCompany,15 N L R. B. 1051,enf'dN L R B v C Nelson Manufacturing Company,120 F (2d)444 (C CA 8), Matter of Precision Castings Company, Inc,30 N L R B 212, enf'd NL R Bv.PrecisionCastings Company, Inc,130 F (2d) 639 (C C A 6),Matter of Monteith Bros Co.34 N L R B 896;Matter of Imperial Lighting ProductsCompany, 41 N L R B 1408 326DECISIONS OF NATIONAL LABOR RELATIONS BOARI)ignated by name. We agree with the Trial Examiner's findings.° however,even if it be assumed that these two cards, or either of them, do not consti-tute valid designations. we should nevertheless adopt the Trial Examiner'sconclusion that the Canon has been designated as the statutory representa-tive, since it is plain that the omission of the two general A F of L authorl-zations, would not affect the Onion's majority status5With respect to the Taal Examiner's finding that the respondentrefused to bargain collectively in violation of Section 8 (5) of the Act, tilerespondent urges, in substance, that its refusal to bargain until the Union'smajority status was established in an election was motivated by a genuinedoubt as to whether the Union had been designated by a majority of theemployees within the appropriate unitWe, like the Trial Examiner, rejectthis contention. Prior to its initial refusal to bargain, the respondent hadembarked upon a course of conduct violative of Section 8 (1) and (2) ofthe Act, which was designed to destroy the Union's majority status. Wehave frequently held that an employer cannot be heard to say that he enter-tains an honest doubt of a union's majority status where he conducts acampaign to destroy that majority.'° For this reason, as well as the otherreasons set forth in the Intermediate Report, we adopt the Trial Exam-iner's conclusion that the respondent's refusal to bargain contravenedSection 8 (5) of the Act.°Designationof a parent organization is a valid designation of its affiliate See N LR B vBradford Dyeing Association,310 U S 318, N LR B v Franks Bros Co.137 F (2d) 989(C C A 1) And we agree with the Trial Examiner that the testimony of a signer as to heisubjectivestate of mind is not sufficient to ovecoimc the effect of her overtaction inhaving signedan authorizationcard See NL R B v Sunshine Alining Co.110 F (2d) 780 (C. C A 9).r° See,e g ,Matter of Chicago Apparatus Company,12 N I. R B 1002, enf'd N LR BvChi-cago Apparatus Company,116 F (2d) 753 (C CA 7), Matter of The Burke Machine Tool Com-pany,36 N L R B 1329, enf'd as modifiedN L R B v The BurkeMachineTool Company,133 F(2d) 618 (C C. A 6);Matter of Twin City Milk Piodncers Association,61N L R B 69At the hearing, presumably in an effort to support its contention that its refusal to bargain wasmotivatedby a genuine doubt as to the Union's majority status, the respondent offered to prove, insum, that on December 29, 1943, 6 months afterits initialiefusal to bargain, the Regional Directorsubmitteda proposed agreement in settlement of chaiges that the respondent had violated Section8 (1) and(2)of the Act, that on January 10 1944, the respondcnt replied, stating that theagreement in the mainwas satisfactoi y, but that the notice to be posted to the eiiplo} ees in pun -suance of the agreementwas not, and suggesting certain changes in the notice; that on January 13theRegionalDirector in turn replied that the suggested changes were not satisfactoi j , that onJanuary 18 the Regional Diiector withdrew the proposed settlement agreement, stating that inasmuchas investigationhad disclosed additional information, 'he was prepared to request settlement ofallegationsof violation of Section 8 (1), (2), and (5) of the Act, and that on January 24 therespondentstated, interalma,that it wouldnot signan agreement iequirmg it to iecogmze theUnion, since"there has been no certification aftei an election," and offeied "to entci into a consentelection,"We are of the opinion that the Tiial Exanimei's iejection of the offer was properEvenif the respondent had offered to agiee in full to the proposed settlement agreement submitted by theRegional Director, this would not have established its good faithin insisting upon an election since"in requiringthe Union to reestablish its majority after the commission of unfair labor practices,the respondent imposed upon the Union an undue obstacle to collective bargaining "Matter of TheBurke nlachtne Tool Company,citedsupra,inwhich approximately 6 months had elapsed between the oiigunal refusal to bargain and thecommencement of thenegotiationsfoisettlement THE NUBONECOMPANY, INCORDER327Upon the entire record in the case, and pursuant to Section 10 (c) -of theNational Labor Relations Act, the National Labor Relations Board herebyorders that the respondent, The Nubone Company, Inc., Erie, Pennsyl-vania, and its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Ladies' GarmentWorkers' Union (A F. L.) as the exclusive representative of all its produc-tionand maintenance employees at its Erie plant, including stockroomclerks, stores-department clerks, and shipping clerks, but excluding officeworkers, building maintenance employees, watchmen, janitors, janitresses,and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action ;(b)Dominating or interfering with the administration of the PersonnelCommittee, or with the formation and administration of any other labororganization,and from contributing support to the Personnel Committee,or to any other labor organization;(c)Recognizing the Personnel Committee as the representative of anyof its employees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment ;(d) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization; to form labororganizations,to join or assist International Ladies' GarmentWorkers'Union (A. F. L ) or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities,for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act:(a)Upon request, bargain collectively with International Ladies' Gar-ment Workers' Union (A. F. L.) as the exclusive representative of all itsproduction and maintenance employees at its Erie plant, including stock-room clerks, stores-department clerks, and shipping clerks, but excludingofficeworkers, building maintenance employees, watchmen, janitors, jani-tresses, andall supervisory employees with authority to- hire, promote,discharge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, with respect to rates of pay,wages,hours of employment, and other conditions of employment;(b)Withdraw and withhold all recognition from the Personnel Com-mittee asthe representative of any of its employees for the,,purpose ofdealingwith the respondent concerning grievances, labor disputes, rates of 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, wages,hours of employment,or other conditions of employment, andcompletely disestablish the Personnel Committee as such representative ;(c) Post at its plant at Erie,Pennsylvania,copies of the notice attachedhereto, markedAppendix A.Copies of said notice, to be furnished by theRegional Director for the Sixth Region, shall,after being duly signed bythe respondent's representative,be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty(60) consecutive daysthereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall be taken by therespondent to insure that said notices are not altered,defaced, or coveredby any other material ;(d)Notify the Regional Director for the Sixth Region in writing,within ten(10) days from the date of this Order,what steps the respond-ent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We hereby disestablish the Personnel Committee as the representa-tive of any of our employees for the purpose of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will notrecognize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or adminis-tration of any labor organization or contribute financial or othersupport to it.We will bargain collectively upon request with the InternationalLadies' Garment Workers' Union (A°. F. L.) as the exclusive repre-sentative of all employees in the bargaining unit described herein withrespect to rates of pay, hours of employment, or other conditions "ofemployment, and if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is: All productionand maintenance employees at the Erie, Pennsylvania, plant, including,stockroom clerks, stores-department clerks, and shipping clerks, butexcluding office workers, building maintenance employees, watchmen,janitors, janitresses, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor THE NUBONE COMPANY, INC.329organizations, to join or assist the above-named recognized representativeor any other labor organization, to bargain collectively through represen-tatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection. All ouremployees are free to become or remain members of this union, or anyother labor organization.THE NUBONE COMPANY,INC.(Employer)By----------------------------------------------------------------------(Representative)(Title)Dated ..........................................This noticemust remainposted for 60 days from the datehereof, andmust not be altered, defaced,or covered by any othermaterial.INTERMEDIATE REPORTMessrs. James A. ShawandW. G. Stuart Sherman,for the Board.Gunnison,Fish, Gifford & Chapin, by Mr. A. Grant Walker,andMr. C. E. Seley,of Erie,Pa., for therespondent.Douglas & HandlerbyMr.Sidney G.Handler,ofHarrisburg,Pa., for the UnionSTATEMENT OF THE CASEUpon a charge filed July 22, 1943, by International Ladies' Garment Workers'Union, affiliated with the American Federation of Labor, herein called the Union,the National Labor Relations Board, herein called the Board, by its Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania), issued its complaint dated March4, 1944, against The Nubone Company, Inc., herein called the respondent, alleging thatthe respondent at its plant in Erie, State of Pennsylvania, had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8 (1), (2), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,herein called the Act. Copies of the complaint accompanied by notice of hearing wereduly served upon the respondent, the Union, and the Personnel Committee, the alleged8 (2) organization.In respect to the unfair labor practices,the complaint,as amended at the hearing,alleged in substance that from on or about May 15, 1943, and at various times there-after to the date of the complaint, the respondent.(a)made statements disparagingtheUnion,advising,urging and warning its employees to refrain from joining theUnion, and discouraging membership and activity in the Union; (b) interrogated itsemployees concerning their affiliation with the Union; (c) made efforts to ascertainthe extent to which its employees had become affiliated with the Union, (d) threat-ened to discharge employees for their activities on behalf of the Union ; (e) threatenedto close and sell (or one or the other) the plant if the Union continued its activities ;(f) on and after May 25, 1943, dominated and interfered with the formation andadministration of a labor organization known as the Personnel Committee,and con-tributed financial and other support thereto, and(g) on and after May 25, 1943, andparticularly on or about June 30, 1943, refused to recognize the Union as the exclusiverepresentative of its employees in the appropriate unit, and fail d and refused tobargain with it; although it represented a majority of the employees in the appropriateunit and had.requested recognition, and that by such conduct the respondent engagedin and was engaging in unfair labor practices Naithin the meaning of Section 8 (1),(2) and (5) of the Act. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent's answer, dated March 11, 1944, denied the commission of thealleged unfair labor practices, took issue with the alleged appropriate unit,' andstated that it was without knowledge as to whether the Union ever represented amajority of its employees.-Pursuant to notice a hearing was held on March 17, 1944, at Harrisburg, Pennsyl-vania, and on March 21, 22, 23, 27, 2S, 29, and 30 at Erie, Pennsylvania, before theundersigned Trial Examiner, duly designated by the Chief Trial Examiner TheBoard, the respondent, and the Union were represented by counsel Full opportunitywas afforded all parties to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues. At the end of the hearing, a motion toconform the complaint to the proof as to formal matters was granted. Oral argumentwas waived at the close of the hearing, but the respondent and the Board's attorneyfiled briefs.Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation' with its principal office and placeof business in Erie, Pennsylvania,' where it engages in the business of manufacturesale, and distribution of corsets and similar articles, chiefly on a mail order basisDuring the year 1943, the respondent purchased raw materials of a value in excessof $200,000, of which about 80 percent came from points outside the State of Penn-sylvania. During the same year the value of the respondent's finished products was inexcess of $400,000, of which more than 50 percent was shipped to points outside theState of Pennsylvania. The respondent admitted that it is engaged ih commerce withinthe meaning of the Act.ITTHE ORGANIZATIONS INVOLVEDinternationalLadies' Garment Workers' Union (A F L.), isa labor organizationadmitting to membership employees of the respondent The Personnel Committee is anunaffiliated labor organization representing employees of the respondentIIITHE UNFAIR LABOR PRACTICLSA. Interferennce, restraint, and coeiciot!IBackground(a) Events prior to 1943In 1936 or 1937 the Union sought to organize the employees of the respondent andabout May 26, 1937, a representative of the Union requested recognition, claiming torepresent a majority of the employees The respondent's president, C Clyde Selcy1The complaint alleged that all the respondent's production and maintenance employees at itsErie plant,excluding foremen, supervisors, guards, watchmen, clerical employees, salaried employ-ees, and anyother supervisory employees with authority to hire, promote, discharge, discipline, orotherwiseeffect changes in the status of employees, or effectively recommend such action, constitutea unit appropriatefor the purposes of collectivebargainingwithin the meaning of Section 9 (b) oftheAct. The responUnt's position is that the watchmen are maintenance employees and should beincluded, and that the factory and stockroom clerks work in the shop, have duties closely connectedwith production,and shouldbe included.'The complaintwas amended to changethe allegation as to the State of vicoiporation from NewJersey to Pennsylvania3The respondent also has a subs,diaty co t poi atiOn plant at Port Pal Housie, Ontario Canada TIIL NUBONE CO\9PAN\', INC.331stated that he would have to take the platter up with the Board of Directors Hemade an appointmentto discussthe matter with the Union's representative at a laterelate, but when thattime camethe representative said she was not yet ready to talk tohim. After the Union had made some headway in organizing, the Employees' Associa-tionof NuBone, herein called the Association, was organized in the last week of May,1937, and employee Glenn Klinger became its president Klinger testified that theAssociation was organized when a hand vote was taken following a speech by PresidentSeley i Seley testified that the Association was recognized ohen its attorne.v presentedsigned cards representing 98 percent of the employees, and that he, pet sonally, checkedthem against the pay roll.' After its recognition, the Association met with managementand submitted a written contract but never succeeded in having it signedBecause ofthis,Klinger resigned In a year and a half or two years the Association becamedefunct and no further organized union activity occurred until 1943(b) Events in 1943 prior to the Union's organizational campaignIn April 1943, District 50 of the United Mine Workers, herein called the U ]NI \Vstarted an organizational drive at the plant and procured a substantial number ofapplication cards. Its representatives met with President Seley on May 10, 1943, torequest recognition, claiming a majority. He told them that the only way to establishtheir claim was by an electionOn May 15, 1943, the U M W filed a petition forinvestigation and Certification of Representatives pursuant to Section 9 (c) ofthe Act e ,Early in May 1943, one of the employees gave Klinger a handbill announcing ameeting of the U. M. W.' Klinger presented the matter to Charles E. Seley, treasuresof the respondent and brother of President Seley, telling him that he thought he oughtto know that therewas unionactivity going on. Seley asked Klinger if he was goingto the meeting that night, and Klinger replied that after his last experience withunion activities he had sworn that he would never get mixed up in them again 8 Oneevening about 10 days later, Klinger, without invitation, went to Treasurer Seley'shome.° There he told Seley that the U M. W had signed up 85 percent of the employeesin the manufacturingdepartment. Klinger suggested that he might be able to revuethe Association, of which he had been president, but Seley disapproved of the idea"'According to Klinger, "The talk finally drifted around that there was a rumor thatthe A. F of L.was goingto try to get in the-put on a membership drive" Seleysaid he had heard that there was going to be an A F of L meeting " Seley outlinedthe expected developments with theA F of L in the picture, explaining that thereaAnother Doard witnesstestified that the Association was organized after Piesident Seley hadmade a speech to the employees in the plant Seley denied that he had spoken to the employeesbeforethe Association was formed, testifying that the only speech he made at thattime was onemade afew days after the Association had established itself as bargaining representative It is cleatthat a speech was made on June 2, 1937, as testified-by Seley Since the complaint did not allegethe commissionof any unfair labor practices in 1937, the undeisigned finds it unnecessary toiesolvethe conflictin testimony as to whethei an earlier speech was made",The Association's nienrbeiship embraced office-clerical as well as product ion employee0An amended petition was filed on May 19, 19437The first U M W meeting was held the night of May 5, 19418DuringMay and June, Klinger had a number of conversations with Treasurer Seley whichwere testifiedto by both partiesEach witnessappeared reluctant to relate all that was said in someof the conversationsThe findings of fact as to these conversations and what was said are theresult of piecingtogether parts of their testimony° Seley testifiedthat he was a littlesurprised to seeKlinger. Klinger said that he thought he hadtold Seley that he "would probably be up to see him that evening "10Accordingto his own testimony,Seley said, "Glenn, that is entnely up to you, but I wouldhate to seeyou try that becauseitseemstome that the union couldn't help but feel that theCompany was fostering such a movement,whether itwas true of notu The parent organizationhad not yetdesignated a particular union. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD0would be three possible ways to vote in an election-A F of L., U M. W , and neither-"and before the election, the ones that signed up A F of L cards would be instructedto vote `no union' . "- Seley asked Klinger to try to get U. M W. applicants to signover to the A F. of L Klinger said he would have difficulty selling A. F of L. whenhe did not know anything about it. "And then the fact was mentioned that there wouldsoon be an A F of L. meeting." and that he should attend it and perhaps pick up afew selling points, according to Klinger's testimony. About this time (the record isnot clear on whether before or after) some person whose identity was not brought outat the hearing phoned the Central Labor Hall13 and suggested that "they wantedorganization" at the plant. This information was turned over to Wilson C Harper,chairman of the organizational committee of the Central Labor Body, and on May 17,1943,Harper wrote to Charles Seley, saying that his name had been given to him andthat, if Seley felt he needed organization and was interested, he should phone him.Seley replied by letter on May 20, "I am not in a position to discuss with you thesubject of organizing this plant"2The Union's organizational campaignAbout May 15, 1943, employees Milford Lemon, Robert Babo, Frederick Weber,Harvey Rathbun, and Moses Crosby went to the Central Labor Hall and told a repre-sentative there that the U M. W was organizing the plant and that they would preferto have the A. F. of L. The representative gave them some A. F of L authorizationcards14 and told them to get as many signed up in a hurry as they could, because, ifthe U M W. asked for an election, the A. F. of L. would get on the ballot. In thenext few days Lemon and Babo procured the authorizations of some 10 or moreemployees in the production and maintenance departments.Michael Johnson, international representative of the Union, pursuant to thedirections of the president of the Union, went to Erie on May 21, 1943, and attendedthe meeting which had been scheduled for that evening. At this meeting, attended by12 or 15 employees of the respondent, Johnson gave Harper authorization cards forthe Union to be used in place of A F. of L cardsA few days after this meeting Klinger had another conversation with Charles Seleyabount union matters, and told Seley the approximate number of employees that hadattended the meeting. Klinger testified that he told Saley he did not like the ideaof getting the A F. of L in, that he was afraid it would backfire, and that Seley hadreplied that that was a chance that had to be taken Either in this conversation oranother one about the same time, after closing time, in the garage in back of theplant," Seley told Klinger' that he did not think it was necessary to have a union,because the employees could get what they wanted without a union. Klinger thereuponsaid that he would get in touch with three of the girls who were active on behalfof the U. M. W and who did not want to switch to the Union and would ask them ifitwould be all right if he would draw up a list of the demands they wanted and tosubmit it to management and to agree that, if they could get the demands satisfied,12 This finding is taken from Klinger's testimony Seley was not asked about this statement Theundersigned credits Klinger's testimony and deduces from it and other testimony that severalemployees who were opposed to any "outside" union were to try to convert U MW. applicants totheUnion so as to split the vote At the expected election the employees in on, this scheme wouldvote "neither," expecting that the result would be that those in favor of no union would receive amajorityWhether or not the idea originated with Seley or with one of the anti-union employees,Seley knew of the scheme and fell in with it13The offices of the Central Labor Body, an organization of all A F of L organizations in Erie,14These cards specified no particular union but authorized "the International and National Unionsin good standing with the American Fedeiation of Laboi" to iepresent the signeis ,15 Seley denied having had any conversation with Klinger in the garage but admitted that Klingermight have spoken to him as lie was driving out of the plant THE NUBONE COMPANY, INC.333they would not need a union i° Pursuant to this conversat on he did, early in June,prepare such a list and show it to those girls, and they agreed that if the respondentsatisfied those demands they would not need a union Klinger then presented the listto Seley and informed him that the only way that the girls could be kept in line wasto grant all the requests i` Klinger also told the girls "to stay solid" UM W untilthey saw whether or not the demands would be met, and, if they should not be met,then his advice was that they should transfer to the Union Klinger testified that hereported this to Charles Seley is After the May 21 union meeting, Johnson returned toHarrisburg and told the Union's attorney, Handler, to write the respondent of theUnion's interest in organizing the respondent's employeesHandler did so o'n May 26,warning the respondent not to enter into collective bargaining with any otherorganization.At a Union meeting on May 28, Johnson informed the employees present that theU. M. W. was going to withdraw. Harper then requested that the Union's cards besigned to replace the A. F. of L. cards.On June 1, 1943, the U M W. regional director telephoned Pete McCagno, its dis-trict representative, and told him that the Union was interested in organizing andthat, pursuant to an understanding arrived at between the unions, UM W was towithdraw in favor of the Union McCagno called a meeting for that night and invitedHarper to attend. Harper did so and both he and McCagno spoke to the U M. Wapplicants The U. M. W adherents apparently did not favor a withdrawal, but Harpertold them that the two international unions had agreed on that procedureThat same day the U M W wrote to the Regional Director of the Board requestingwithdrawal of its petition for certification and the Regional Director approved thewithdrawal and so notified the U. M. W. and the respondent on June 3On June 4, 1943, the respondent sent to its employees a letter telling them that therewere 2,000 past due orders, that a year earlier an equal number of employees wouldhave turned out 1,000 more garments each month and that [it] had operated at a lossfor the first four months of the year despite the volume of business It concluded withan appeal for suggestions for solving the problem of getting orders out. Attached tothe letter was a blank form headed, "I believe the following suggestions will helpto get out `back orders' and bring about better general conditions " Klinger testifiedthat he answered this letter by making a list of suggestions which he delivered toCharles Seley.'19Klinger was vague about dates His testimony was such that this could have occurred anywherefrom May 23 to June 24 The undersigned believes it possible, however, that this conversation andsubsequent action taken pursuant thereto took place between May 28 and June 1517 This conversationwas in partconfirmed by Seley, who testified that Klinger would drop intohis office after 5 p in to talk to him, and on one occasion Klinger asked "what the Company couldoffer these girls if they wouldn't join this union " Seley testified that his reply was that therespondent could offer nothing "under those circumstances ""The time when he told this to Seley was not stated, but the undei signed believes that Klingermade this statement to Seley about June 20.11Of the two lists which Klinger testified he submitted to Charles Seley, only the list made onthe furnished form was produced at the hearing If this list was delivered only in response to therespondent's request for suggestions for improvingthe back-ordersituation,his suggestions werepeculiarly irrelevant, except insofar as a satisfaction of the employees' demands regarding wagesand working conditions would indirectly speed up production, for all his "suggestions" concernedsuch demands, with the exception of the last one, which was, "a closed shop and check off systemif so desired by majority of employees " Likewise, if Klinger was merely making a response to therespondent's letter, it is odd that he should conclude his list of suggestions with the statement, "Thisagreement to be in effect when approved by the company and 75 percent of employees in the manu-facturing dept " The two quoted passages induce the bndei signed to believe that whether or notthere were two lists of suggestions made by Klinger, the one intioduced in evidence was the listof demands by which Klinger expected to induce the U M W. adherents to give up the idea of an"outside" union 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the eveningof June 4, ajoint meetingof the U. M. W and the Union was heldand the withdrawal of the U. M. W. again was discussed. Schneider,an organizer forthe U. M. W, told the applicants to the U. M. W that his union could not take themand that he was putting them in the hands of the UnionIn another conversation between Klinger and Charles Seley in the latter's officeearly in June, 1943, Seley told Klinger that there were certain rumors to be spreadaround to make the employees afraid of joining the Union. Klinger suggested thatMoses Crosby, a machine repairman, get around among the girls more than he didand asked if Crosby was "all right." Seley replied that Crosby had "been takencare of."20-On Saturday morning, June 19, 1943, Stuart L Potter, then superintendent ofmanufacturing,reported to Charles Seley that Klinger was apparently very activein organizationalwork, soliciting members'' Seley apparently was disturbed by thisreport, which indicated to him that Klinger was guilty of duplicity in trying on theone hand to make him believe that a union was not necessary and vet on the otherhand engaging actively in organizing such a union'' The next da' . Sunday, therefore,Seley phoned Klinger that he was driving o'-er to see him Seley drove to I^linger'shouse, picked Klingei up, and droi e around the corner and parked the car. ThereSeley told Klinger he wished Klinger would make imp his mind whether he was "goingto get on the bandwagon or get off of it "2 According to Klinger, Seley was "ratherpeeved"" and said that Klinger "could tell the Labor Board about it if he wanted to"and that "several should have been fired for their activities " Klinger understood thelatter statement to refer to himself Seley said that it did not make any difference tohim what Klinger wanted, but he thought Klinger ought to be able to make up hismind.Klinger replied, according to Seley, "I guess you are right " Seley explainedtoKlinger that the respondent was contemplating forming a personnelcommittee andthey wanted him to act as the head of it According to Klinger, Seley said that they"wanted somebody that was in complete accord with management." Klingerrepliedthat he could not be of any use as head of the committee because he "couldn't doanythingwith the girls any more" because he "had switched back and forth so muchthat they didn't, any one of them, know" how he stood Seley, according to Klinger,said that "it was very foolish," that Klinger "should have stopped the thing before .itgot that far." Klinger replied that a snowball could not be stopped half way downthe hill and that "it was too far gone for any one person now to try to stop it 23On June 24,sincethe demands submitted by Klinger to Seleyin aneffort to mollifythe U M W adherents had not been acted on, Klinger told employee Rosalia Wuen-schel to pass the word along to sign the Union's cards, which he then handed to herWuenschel did so and turned over to employee Helen Olson the signed cards whichshe had collected Olson turned them over to Klinger who delivered them to I-iarnerOn an evening during the latter part of June," Klinger asked Milford Lemon to20This conversation is taken front Klinger's tcstuuonp Selev testified that lie did not rememberany reference to Crosby in any conversation with Klinger21 Potter testified that he merely suspected Klinger because Klinger was awai front his work .omuch and because he knew Klinger's penchant for politics He did not speak to Klmgei about h',absence from his work Potter had made othei reports on Klinger to Seley22The undersigned believes that Seley was disturbed by the prospect that enough of the formerU M W girls might swing to the Union to give it a majoritya This quotation is from Klinger's testimony Seley testified he told Klinger lie thought Klingershould make up his mind whether he wanted a union or did not want a unionSeley admitted that lie was "irked" with Klinger and testified that his piincipal purpose ingmngto see Klinger was to relieve his feelings.2,The undersigned credits the testunom as ahoy, related26 Theundersignedbelieves that this was the evening of June 24 THE NUBONECOMPANY, INC.335accompany him toCharles Seley's home. Lemon picked Klingerup in his car andthey drove to Seley's home. There Klinger told Seley he thought maybe he could undosome of thedamage that had been done. Seley replied that he did not know just whatKlinger meant, butthat he did not know how any of the damage could be undone, andso far as he was concernedthere was just one answer and that as an early electionKlinger suggestedthat the respondent attempt to delay the election \dhile he soughtto undo whathad .been done.'From the foregoingfacts the undersigned finds that the respondent did not maintainthe strictneutrality with respect to its employees' organizational rights that is requiredof it by law buton the contrary it abetted the anti-union efforts ofcertain of itsemployees.The respondent, therefore, has interfered with, restrained, and coerced itsemployees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Domination of and interference with the formation and administrationof a labor organization1.The formationof thePersonnelCommitteeBetween10 30 and 11 o'clock on the morning of June 25, 1943, President Seleyphoned Superintendent Potter and told him to send a fexi gu Is down to his office 21About six girls were sent to Seley's office. There, in the presence of Treasurer Seley,PresidentSeley told them that, in response to the letter he had sent to employees onJune 4 calling forsuggestions,he had received a suggestion for a personnel or sug-gestion committeethat could come to him directly with any suggestions or complaintsthatwere raised in the factory section and he wanted to know what they thought ofthe idea. The majority of the girls favored the idea, butWuenschel, one of thosepresent,asked Seley if he thought it was proper to form "an inside union" in viewof the fact that "an outside union" had already been formed. President Seley repliedthatthis "wasn'ta union ; itwas merely a committee," and that so far as he knewthere wasno union active.20 Seley then dismissed them, saying that he would call theentire factory section together before noon and put the matter up to themAt 11 :45 a m., and while on the respondent's time, the production employees' weresummoned down to the second floor of the plant There both Seleys and Potter werepresent, and President Seley addressed the gatheringHe told them that he hadreceived the suggestion of a personnel committee in response to the letter which hehad sent to the employees on June 4 31 He explained that by "Personnel Committee"he meant acommittee through which they "could reach the officials of the companydirectly in regard to any problem, suggestion, or recommendation .Itmight be animprovement in the product or method of construction In fact it might he anythingeither for your good or the good of the company." He stated that he liked the sugges-n The undersigned believes that Klinger was referring to his act of tellingtheU \I R'adherentoto switch to theUnion,and that wouldplace thisvisit onor after June 24 Theundersignedfurtheibelieves that the purpose of Klinger's visit was to seek a returnto-Seley's good graces-18At one point in his testimony Seley said that lie did not know which girls Potter would selectAt another point he testified that he told Potter which girls to select29 Seley testified that he knewtheU. M W hadwithdrawnHe made no effort to check \\'uenschel's statement80Except for tWo stenographers who took down the speech,there were no office employees present31 Both Seleys testified that this suggestion came from Klingei'sreply.Thelist of suggestionsKlinger madehas already been discussed.Therewas nothing in it about a committee of any kind,and Klinger testified he had no such idea in mindCharlesSeley testified that Klinger orallyamplified his written suggestion.Both Seleys also testifiedthatKlinger had as early as April, 1943,orally suggested such a committee The undersigned believes Klinger's oral suggestion was for therevival of the 1937 Association and that his written proposals were for a contract with such anorganization 336-DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and would have acted on it sooner but for the fact that he had "been laid up quitea large part of the time these last three months " He told them that the respondentapproved the suggestion, but that to get an indication of how the employees felt aboutit he had called in a few of their co-workers, naming the girls he had spoken to a shortwhile before, and that those girls had approved of the idea He then asked them toraise their hands if they approved the plan for a committee After a show of handshe told them that the respondent was not going to appoint the committee but it wouldhe given an extra free half hour to discuss whom they wanted to represent theirrespectivesectionsor departments and that they should be prepared to cast a ballotlater in the day. He suggested that the first and third sections, being the largerones, might have two representatives and section two being smaller might have one;and he assuredthem that the respondent would meet with the whole committee or anyone or moredelegated by'themThe witnesses' estimates of the number of persons raising their hands in approvalof the ideain responseto President Seley's call for a show of hands varied from "afew" to "90 percent'" Apparently the hands were not counted, but Clyde Seley testifiedthat they were "preponderantly in favor of it "33 Some of the minor supervisors tookpart in the hand vote Several of the employees were away from the plant at this timeThe employees normally had from 12 to 12 30 for lunch, but this day they wereallowed the extra half hour with pay as announced by President Seley. The respondenthad run off a number of ballot cards on its multigraph machine and at about 3 p inthat day Charles Seley took them to the factory on the third floor, where he gavethem to one of the girls for distribution Apparently this girl gave them to girls ineach of the three sections who passed the cards around their respective sectionsAfter the voters had written their choice of committeeman down, the cards werecollected by one of the girls and were returned to Charles Seley The girls in thefirst section did not turn in any cards, and shortly thereafter President Seley calledthe girls of that section out to the hall and asked them why they had not voted Theytold him that they did not consider it a secret ballot.33 Seley replied that he did notcare whether they used a ballot or not and asked if they had made a selection." Oneof the girls stated that they had and gave him the names of Rose Wuenschel andanother as the two representatives chosen. That night Superintendent Potter postedon the time clocks a noticegiving thenames of the representatives chosen for thePersonnel Committee, hereinafter called the Committee. Altogether eleven memberswere chosen. The office force was not represented thereon2.The functioning of the Personnel CommitteeThat same day, afterthe election,President Seley called the Committee to his officeand addressed them from prepared notes. After congratulating them and speaking oftheir obligation and opportunity to serve both respondent and employees, he said that,in addition to a suggestionfor the formation of the Committee, a suggestion had cometo himfor higher pay. He then told them that the respondent had taken up thatmatter with theWage and Hour Division of the Department of Labor, that thee"The undersigned regards it unnecessary to decide whether or not a majority of the hands wereraised.33 The ballot card had a space for the voter's signature on it31Asked on direct-examination for the respondent if the management had anything to do withconducting the election,Clyde Seley replied,"Not at all " On cross-examination he was asked,11..ifyou had no interest in this election and took no part in it,why would you go upstairsand inform yourself as to why the girls in Section One didn't vote?" He answered "Because therewas- it wasn't carrying out the suggestion,and I wondered if they misunderstood me, misunder-stood my suggestion " THE NUBONECOMPANY, INC.337respondent had approved a general wage increase, but that it would take some littletime for the proper government division to act upon the application. He said it was"not unusualunder such, discouraging conditions" for rumors to get started that therespondent intended to close its plant and go out of business, and he assured themthere was no truth in it He told them how lie had gone to Mayo Brothers Clinic atRochester, Minnesota, about a year before and been told lie had high blood pressureand would have to work "under a condition which didn't bring an excessive amountofmental turmoil and strife" if he wanted to continue to live and to work. Hestressed the need of cooperation in overcoming the back-order situation and concludedby saying that it would be a personal favor to him because of his health conditionif they would encourage the employees to do their level best in their individual jobsand would encourage them to make suggestions and to cooperate with the respondent.He suggested that they elect a chairman to take the suggestions down to him.A few days later,, Crosby,35 one of the committee, was elected chairman. Crosby andWuenschel were not present when he was elected chairmanWuenschel testified thatonly three or four attended the meeting, which took place in the cutting room whereMadison worked, and that after the meeting had taken place she was notified thatCrosby had been elected. Thereafter, the Committee met three or four times in theplant, prepared written lists of suggestions concerning terms and conditions of em-ployment. In due course written replies adopting some of the suggestions were sent backto the Committee by the respondent. No meetings were held between September 1943and the date of the hearing but there was no indication that the Committee wasdefunct.With regard to the wage increase, Clyde Seley testified that the application forapproval thereof was filed on June 28, 1943, after they "had spent days" with the Erieoffice of the Wage and Hour Division of the Department of Labor getting theapplication in acceptable form, that the negotiations with the Erie office started inearly June, and that the War Labor Board approved, and the respondent granted, a10 percent raise about August 9, 1943 In July 1943 the Union's attorney correspondedwith the Regional Director of theWage and Hour Division in Philadelphia aboutwhether such an application had been filed. On July 27, 1934, the Regional Directorof that Division wrote that such an application had not been filed by the respondentaccording to its records.36 The undersigned finds that the respondent did make suchapplication, but that the Philadelphia office did not receive the applications untilafter July 27:The activities of the Committeein presentinggrievances and requests for improve-ment of the employees' terms and conditions of employment are sufficient to constituteita labor organization within the meaning of the Act37 even though the respondent35 Crosby is a salaried employee.3eA day or two after receipt of this letter the Union distributed among the respondent's employeesa circular quoting the reply of theWage and Hour Division'sRegionalDirector and accusingthe respondent of misrepresenting the facts to its employees when it told the Committee that it hadfiled an application with theWar Labor Board for a wage increase. The respondent received a copyof this letter, because the Union had put the respondent on its mailing list on July 8. A day or twobefore, or a day or two after, the distribution of the Union's circular, the respondent distributedamong its employees mimeographed copies of an undatednotice fromtheRegionalWar LaborBoard in Philadelphia stating that it had just received the respondent'sapplicationdated June 28,underneath which notice the respondent had written a message to its employees stating among otherthings that the local (Erie) office had passed the application on to the Pittsburgh office whichreceived it on July 27 and which had sent it on to the Philadelphia office Clyde Seley, as hereafterset forth, claimed that this was a misrepresentation by the Union which affected his attitude onJune 30.37Matter of Julius Kayser and Co,29N L R. B. 1025;Matter of J. W Greer Co, 52N. L. R. B. 1340 338DECISIONS OF NATIONAL LA13OR RELATIONS BOARDwas left free to deal unilaterally with the employees'"suggestions"presented throughthe CommitteeThat the respondent was responsible for the origin of the Committee is obvious.It presented the plan for the Committee to the employees on company time evenpropos rig the number of representatives each section shouldhave;gave the employeesfree time,with pay, in which tc make their nominations;scheduled the election,prepared the ballots;and posted the results of the election.The employees were noteven given time for discussion among themselves after the suggestion was made inClydeSeley's speech and before a hand vote was calledfor.Clyde Seley's speech leftlittle doubt that the employees were expected to act on his suggestion,and he gavefurther indication of that expectation when he summoned the girls from the firstsection to inquirewhy theyhad turned in any ballots The speech itself, carefullyomitting to mention the handling of grievances or demands,may easily have deceivedsome of the employees as to its purpose.That its purpose was to treat with thesematters, however,cannot be denied in view of the respondent's subsequent dealingswith the Committee The Committee was part of the respondent'splan to defeat"outside"organization.The undersigned finds that the Committee is a labor organi-zation within the meaning of the Act and further finds that the respondent dominatedand interefered with its formation and administration.C.The refusal to bargain collectively with the Union1The Union's request for recognitionOn the morning of June 29, 1943, Johnson telephoned Clyde Seley, the respondent'spresident, told him that the Union represented a majority of the productionemployees,and asked for an early appointment. Seley invited him to come to the plant at 3o'clock that afternoonAt the appointed time Johnson went there with Harner, butClyde Seley was not there as Instead they met Charles Seley, the treasurer, Potter, theretiring superintendent, and DonWhaley, the new superintendent Johnson statedthat they had cards with them of a majority of the production employees, stated thatthe Union wished to establish a collective bargaining relationship with the respondent,and explained the bargaining unit it sought to represent. Charles Seley stated thathewas unable to make a commitment on behalf of the respondent, that only thepresident could do that, and that he was meeting Johnson solely for the purpose ofreceiving information.He expressed the opinion that the unit should include thewatchmen and clerical help, two of the classes which Johnson said the Union did notwish included." But Seley said that Johnson's request on the unit did not sound unrea-sonable. Johnson told Seley that Harper had the cards with him and that the Unionwould submit them to an impartial person or agency mutually agreed upon. Seleystated that the respondent would not regard the cards as proof of the Union's repre-sentation of a majority because some of the cards might have been obtained underduress and that the respondent would have to insist upon an election Seley testifiedthat Johnson seemed not unwilling to hold an election, but that Johnson expressedthe desire, before it was settled definitely, to meet with Clyde Seley Johnson testifiedthat he told Seley the Union could not consent to an election at that time becauseof certain unfair labor practices on the part of the respondent, and mentioned the38 Charles Seley explained that Clyde Seley was home ill that afternoonae Johnson testified that by "clerical employees" Seley was referring to office employees. Seleytestified that he wanted to includefactoryclericals, but did not contend at the hearing that officeworkers should be included. Johnson testified that the Union received stockroom clerks if theirfunction was not solely clerical. As for watchmen, they would be included, according to Johnson,only if a great proportion of their work was related to the manufacturing process. THE NUBONE COMPANY, INC.339formationof the Committee. Seley's account of this meeting omitted refetence to thischarge. Seley testified that the only reference to unfair labor practices by Johnsonwas at the next meeting. Seley's testimony in this respect was confirmed by Harper.It seems probable that Johnson was mistaken about the da) when he spoke aboutunfair labor practices. At the conclusion of the conferenceitwasagreed that Johnsonshould telephone the next day to learn if a meeting could be arranged with ClydeSeley. The next day, June 30, 1943, Johnson telephoned the plant and was invited toreturn to meet Clyde Seley. Harney and Johnson went to the plant a little beforenoon and met with the two Seleys. Johnsonagainstated that the Union representeda majority of the production workers and offered to produce the cards, which Harperhad with him, to any impartial uierson for a check of the signatures against the payroll.Clyde Seley stated that he did not think the cards were a fair expression of theemployees' wishes since some of the cards might have been procured under duress, asJohnson and Harper testified, or misrepresentation, according to Clyde Seley, and thatnothing but an election would determine the wishes of the majority Johnson refusedto agree to an election because of unfair labor practices Johnson testified that herepeated to Clyde Seley what he had said to Charles Seley the day before about therespondent's initiating the CommitteeClyde Seley testified that Johnson did notclaim the Committee was "illegal or irregular"" Charles Seley gave a differentversion.He testified that one of the first things that Johnson said at this conferencewas, "Yesterday I was ready for an election Today I am not," and that Johnson saidthe reason was because "You have done something," pointing at Clyde Seley, and "Youhave done something," pointing at Charles Seley Charles Seley then testified thatJohnson told Clyde Seley that the latter had threatened to close his plant and with-draw his capital; that Clyde Seley denied this, saying he had clone just the opposite,and that what he had really done was to assure the employees that the plant wouldnot close,that he had told them his health was such that if they could not get alongin harmony, he might have to withdraw from the management of the business" It isplain thatJohnson refused to consider an election because of unfair labor practicesThis appears from the testimony of Charles Seley as well as Johnson's. The under-signed believes that Johnson asserted to one or both of the Seleys that the respondentwas responsible for the organization of the Committee and that he regarded it as anunfair labor practice.Johnson testified, and the undersigned credits his testimony, that the respondentdid not offer to hold a consent election, but rather took the position that it would notrecognizethe Union until an election was ordered by the Board At the June 30conference,according to Clyde Seley's testimony, the unit was not discussed. Johnsontestified that he did not go into detail as to the unit at this conference but did indicatethat clerical employees would be excluded and that Clyde Seley "protested, but cas-ually." The undersigned is satisfied that no serious differences as to the unit existedand that the parties would have reached an accord thereon if they could have agreedon the method of establishing a majorityWhen asked if the Union would havebeen recognizedifhe had beensatisfied thatthe Union had cards from a majority of the employees in the production department,Clyde Seleyraisedno objection to the unit but testified that he would not have recog-nized the Union, "because I would have doubted the conditions u',der which thoseapplicationswere secured . . the Union had made statements in then- letters whichwere untrue " From the respondent's exhibits, which included a]1 of the Union's openletters and circulars of this campaign, Clyde Seley identified as the only one which liea40 The Seleysalso testifiedthat the only reference to the Committee was Clyde Seley', referenceto it inexplaining what he had told the Committee41He did not explain what he meant by harmony. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDaregarded as untrue the Union's circular quoting the reply of the Regional Directorof the Wage and Hour Division to the Union regarding the application for wageincrease.This circular has already been found to have been sent out about July 29and could hardly have influenced Seley a month earlierWhen asked to explain whyhe was willing to recognize the Association on proof of a majority by a card checkbut was unwilling to do the same with the Union, Clyde Seley answered "Well, thatwas six or seven years ago. So I can't tell you now what my nand was then I don'tthink anybody could, as compared with another time. We wanted to be sure that ouremployees really wanted a union, because we knew-it was reasonable to expect thatsome of those people perhaps didn't want any union. We didn't want to be accusedof selling them down the river by pushing the union in and tying them up with somemonthly payment plan that they might get awfully'sick of. And they would put uson the spot."" He had not talked with any employee or member of management abouttheUnion, barring the subject of the June 29 meeting with his brother, CharlesSeley, according to his testimony; so his conclusion that there might have beenemployees among those that had signed authorization cards who did not want theUnion was mere supposition.At the conclusion of the conference of June 30, 1943, Johnson suggested that Presi-dent Seley think the matter over and he would phone him the following day. The nextday Johnson telephoned Seley from Harrisburg and asked him what his answer was,and Seley replied, "Mr Johnson, I am just as convinced today as I was yesterdaythatwe will be accused of selling our people down the river if any of those peopledon't want any union, if we let the union in without a ballot vote." The Union madeno further request for recognition but filed a charge on July 23, 1943, in theinstant case.'2.The appropriate unitAs indicated above, there was no complete discussion of the unit between thepartiesHowever, no serious differences existed, and it is clear that the parties wouldhave reached an accord thereon if they could have agreed on the method of establish-ing a majorityThe complaint alleged that "all the production and maintenance employees at theErie plant of the respondent, excluding foremen, supervisors, guards, watchmen,clerical employees, or any salaried employees, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining .." Such a unit substantially confoi msto the one proposed by Johnson to the respondent The respondent in its answer deniedthe appropriateness of this unit, contending that its "watchmen, who are also engagedasmaintenance workers, and the factory and stockroom clerks who work in the shopand whose duties are closely connected with production" should be included in the unita.The watchmen and maintenance menThe respondent employs one man as a night watchman who devotes most of histime to his duties as such. He comes on duty at 6 or 7 p.m. and works until some timein the morning The hours of production employees are from 8 am. to 5 15 or 5:25p nn. Under these circumstances the night watchman would-have nothing in commonwith the production and nmaintenance workers and should be excluded in accordance42 Johnson testified, that, at the June 30 conference, Clyde Seiey said a iecognition of the Unionwould be tantamount to selling out the Committee The undersigned believes that Johnson miscon-strued Seley's statement and believes that Seley was ieferrmg to the employees, or some of them,who had signed authoiizatiou cards for the Union for the purpose of defeating the UM. W THE NUBONECOMPANY, INC.341with the Union's contention Two other employees divide their time between building-maintenance work and watchman's duties One, illaitin Babo, spends about 50 percentof his time as a watchman and the other, Milford R Lemon, spends more time onmaintenance work than on watchman's duties. The latter classified himself as "main-tenance department and fireman." Machine repair work is handled by another employeewho is not in the so-called maintenance department John,on testified that the Unionwould accept part-time watchmen if a great part of their work was related to themanufacturing process. He testified that it would include "maintenance employees whokeep the equipment in continuous maintenance." Johnson testified at the hearing inHarrisburg and was unable to attend the hearing in Erie He apparently (lid notknow that the two men which' the respondent classified as "maintenance men" werebuilding-maintenance rather than machinery-and-equipment-maintenancemenTheundersigned infers from his testimony, however, that he would exclude building-maintenance employees from the unit. The undersigned finds that the building-niainte-nance men and the watchmen, having little of mutual interest with the productionworkers, should be excluded from the unit.b.JanitorsThe respondent employs one janitress. The complaint does not propose to excludejanitors, but Johnson testified that the Union excluded them and that they wuold notbe eligible for membership unless a great proportion of their work is related to themanufacturing process.While the Union offered the authorization card of thejanitress, no evidence was offered to show that her work was in any part related tothe manufacturing process. On the contrary it appeared that her hours of employmentwere quite at variance with those of the production employees, for Clyde Seley testi-fied that she starts work in the late afternon or evening and "works some at night,too." The janitress should be excluded from the unit.c.Factory ClerksIn the factory, as distinguished from the office, there are some stockroom clerks,stores-department clerks and shipping clerks, a part of NNhose work is clericalWhilethey are not engaged in manufacturing work, they do handle the finished products orthematerials used in manufacturing them, and they are hourly paid employees "Johnson testified that those involved in "handling and the preparing of the fabric"and "those involved in shipping, packing" the finished garments should be includedin the desired unit. The stockroom clerks, stores-department clerks, and shippingclerks should be included in the unit.d.Floor girlsJohnson testified that the Union would exclude, among others, "floor ladies."" Therespondent has no category called "floorladies" but employs foreladies and floorgirls, sometimse called section girls. Foreladies can effectively recommend dischargeof employees , floor girls can not The former are supervisory; the latter are not. Thelatter are engaged in work which is auxiliary to production Only the former shouldbe excluded from the unit.The undersigned finds that a unit composed of all production and maintenanceemployees at the respondent's Erie plant, including stockroom clerks, stores-depart-13The question of manner of pay was asked only conceining the stockroom cleiks The under-signed infers that this would be applicable to all the factory clerks"From Johnson's and other testimony, the undersigned infers that Johnson intended to sayforeladies. 342DECISIONS OF NATIONAL LABOf: RELATIONS BOARDment clerks, and shipping clerks, but excluding office workers, building maintenanceemployees, watchmen, janitors and janitresses, and all supervisors and supervisoryemployees," constitutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act903The Union's majority statusThe respondent furnished a list of employees in its employ as of June 30, 1943,which contained names of 90 employees other than office workers Later the respondentoffered evidence that one of the employees on this list had left the employ of therespondent on June 28. The names of two supervisors," two maintenance nien,48 onewatchman," and one janitress50 would be excluded along with that of the employeewho quit That leaves 83 employees who were in the appropriate unit as of June 29and 30, 1943.In support of its claim to majority representation, the Union offered in evidence62 signed authorization cards. Two of these cards were general A. F. of L. authoriza-Lon cards ,51 the rest were for the Union specifically. Six of the cards were undated,but testimony was given that all the undated cards were received by Harner beforeJune 30 Of the 60 cards designating the Union specifically, six were those of personsheretofore found not to have been within the appropriate unit on June 30, 1943.The two A. F. of L. cards were among those which were signed a few clays priortoMay 21, the date on which the Union became active All the other A F of L cardshad been replaced by designation cards of the Union. The signers of the two A F. ofL authorization cards testified. One, Rose Heuberger, had, prior to May 19, 1943, thedate of her card, signed an authorization card for the U. MW. She testified that itwas represented to her by Milford Lemon or Robert Babo, who solicited her signatureof the A. F. of L. card, that there would be an election in which she could choosebetween the A. F. of L. and the U. M. W, and for that reason she thought there was"nothing wrong in signing it" ,53 that later she was given an authorization card forthe Union to sign but did not sign it because she was "disgusted with the Union."-The other, Dorothy Conley, testified that Lemon solicited her signature along with-those of her sisters, Geraldine and Mildred, on May 19, 1943, on the A. F. of L.authorizations and all three signed them ; that Lemon merely said it was a goodunion, that she did not recall any statement's being made about an election to be held ;and that she had no -recollection of being offered an authorization card after shesigned the A F. of L. cardThe undersigned will count both cards, despite Heuberger's testimony that shehad not signed what might be regarded as a ratifying card, the Union's as distinguishedfrom the A F. of L. card Independent of the question of the effect of Lemon's state-ment that there would be an election, which topic will be hereafter dealt with, theundersigned finds that a mere omission to sign the Union's card after having already45This includes all employees with authoiity to hire and/or fire, promote, demote, affect the wagerate, or otherwise effect changes in the statusof employees.4e In the absence of other evidence of supervisory capacity, the undersigned sees no season forexcluding salaried employees from the unit. The only one who, by the evidence, would have beenexcluded by limiting the unit to hourly paid employees as urged in the complaint would have beenMoses Crosby, the machine repairmanHe should be included in the unit47Glen Howard and D F. Lemon48M. R Lemon and Martin Babo49 Frank Farnham60Mrs. B Motherwell.51 Such authorization cards are properly includedN L. R Bv Bradford DyeingAss'n,310 U. S318, 338-40.52The subject of the effect of the statement that there would be an election is dealt with hereafter THE NUBONECOMPANY, INC.343signed the parent organization's card, unaccompanied by any statement made to anyoneat the time the Union's card was presented to her and unaccompanied by any overtact which would be evidence of her intent at that time, is not evidence of a revocationof the prior authorization. Testimony of a purely subjective state of mind is not trust-worthy evidence and cannot change the effect of overt acts.The respondent sought to establish that certain other cards were invalid because"representations" were made to certain solicited employees that an election would beheld and that they would then have an opportunity to vote as they pleased. Some ofrespondent's witnesses, in response to a leading question by the respondent's counsel,testified that the belief that there would be an election was a "condition" under whichthey signed their authorization cards. Babo testified on direct examination for therespondent:Q. And did he [an A. F. of L. representative from whom Babo procured A. F. ofL. authorization cards] tell you that there would be an election held at which theworkers could determine what, if any, union they wished to join? .. .A. Yes, he did tell us so, because at that time we had no reason to believe thatU. M. W. would withdraw. So the only conclusion that we had was that therewould be an election.Q. Now did Mr. Johnson tell you that later?A. Yes, he did, at the- I don't just recall what meeting. I am under theimpression that it was the first-that there would no doubt be an election, butfirst of all they would try the check-off [card check (1357)] system with theCompany, and if the Company didn't go for that, 'there would naturally be anelection to determine the outcomeQ. Now, was that one of the conditions under which you signed your originalapplication, and later signed the white card for membership in the Ladies GarmentWorkers' Association?A. It was.Lemon and Babo, in soliciting A. F of L. authorizations, made statements thatthere would be an election. Respondent in its brief to the Trial Examiner apparentlytook the position that the effect of such a representation voided the cards signed b)those solicited by Lemon and Babo Statements of the future probability of an election,made when such an expectation is not unreasonable, do not constitute fraudulent mis-rebresentation. Even if such expectations were "a condition" under which employeessigned authorization cards, it is not disclosed by the evidence that such expectationwas the controlling condition which influenced their signing and without which theywould not have signed. The undersigned finds no support for the contention that anycards were procured through fraudulent misrepresentations of Johnson, Lemon, Baboor anyone elseSome of the five men who originally contacted the A. F. of L indicated that at thetime they signed their cards they intended to .vote for no union when it came to anelection.Yet they indicated that they preferred the A. F. of L to the U. M. W and theysigned specific authorizations replacing the general A F of L authorizations afterthe U. M. W. withdrew. Babo at least knew that the U. M W. had withdrawn beforehe signed the replacement card, but he testified that he was suspicious about thessLemon claimedto have procured12 signer s using the same statementabout election to eachBabo, who took joint credit for some of the 12, claimed credit for 2 more by use of thesame statement. Of the authorizationsthatLemon claims thus to have solicited, 4 of the signcrswere notwithin the unit found to be appropriate (Mildred Conley, Farnham, D F. Lemon, and Motherwell)and no card was offered for a fifth (Lyon) One of the 2 additional ones pioeuied by Babo waslikewise not in the unit (Martin Babo) 344D1 CISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawal. From all their testimony it appears that their primary intention was touse the Union to stop the U. M W and then to defeat the Union The undersignedbelieves that their testimony as to their intentions corroborates Klinger's testimonyof the plan as related to him by Charles Seley, but that it cannot change the validityof their authorizationsWhen asked if they had spoken to anyone about their inten-tions to vote against the Union, Weber and Rathbun testified that they told no oneabout it.A question is raised as to whether the cards of these five men should be countedas part of the Union's total. The undersigned believes that their testimony as to theirprevious subjective intention cannot be accepted to change the legal effect of theirovert acts. Except for that of Milford Lemon, who has been found to be outside ofthe appropriate unit, their cards will, therefore, be counted.The Union accordingly is credited with 57 apparently authentic authorization cardsof those in the appropriate unit as of June 30, 1943 ." Since it has been found thatthere were 83 employees in the appropriate unit as of that date, the Union has provedthat it represented a majority of the employees in that unit.The respondent's reason for not recognizing the Union without an election was notthat the Union had an insufficient number of authorizations but rather was that manyof those who signed authorizations did so with no real intent that their authorizationsshould be what they purported to be. There would be no reasonable basis for such abelief unless the respondent knew of the plan testified to by Klinger. Neither Seleygave testimony to show knowledge of the plan. The undersigned, however, creditsKlinger's testimony that Charles Seley explained the plan to him and asked him toparticipate.Whether this indicates that the plan was employer-instigated or whetherit indicates that the respondent merely. fell in with the plan conceived by employeesthe result would be the same. The respondent should not be permitted to rely on itsown wrongdoing as a reason for its refusal to bargain.Despite testimony of Charles Seley that he "avoided conversations of unions withall of our employees" his testimony indicated that he received without objection theinformation and services of Klinger until he discovered that Klinger had acted in away to assure the Union of a majority When it appeared that the original plans fordefeating organization would fail because of Klinger's dealing with the U. M.Wadherents and because of their swinging en masse over to the Union, the respondenton the,very next day hastily engineered the organization of the Committee and a fewdays later made application for War Labor Board approval of a wage increase.' Soonafter theUnion's request for recognition the respondent heard the Committee'srequests.The need for a means of getting recognition of their demands was appar-ently the motivation for the employees' organizing, for, as Klinger testified, the girlswho had supported the U M. W agreed that if he could get their demands satisfied,they would not need a union. When Charles Seley's statements to Klinger are consid-ered together with the fact that the respondent was responsible for the existence ofthe Committee, a labor organization within the meaning of the Act, as heretoforefound, and the fact that the respondent, at the critical time when it was reasonable toanticipate that the Union was about to demand recognition, applied to the War LaborBoard for approval of a wage increase, it is obvious that the respondent's refusal toagree to a card check and its insistence on a Board-ordered election was not made64Of the 6 employees who have been excluded fioni the unit because of their positions, 4 hadsigned authorization cards for the Union (Martin Babo, D F Lemon, Milfoid Lesion, Motherwell)The card of Emma Hall is also excluded because she left respondent's employ on June 28, 1943.66 It istrue that the evidence shows that the respondent first contacted the Wage and Hour Divi-sion regaiding the wage incicasein eaily June, but the four itself was dated June 28, 3 daysafter organization of the Committee. THE NUBONE COMPANY, INC.345in good faith on justifiable grounds Early in June the respondent had been informedthat the U NIW had withdrawn its petition for an election The fact that in then-conferences with Johnson the Seleys did not offer the earlier claims of the U M. W.as a ground for insisting upoio an election but rather rested mainly upon the groundthat the employees misunderstood the effect of their signing the Union's authorizationcards indicates that the reason for the respondent's refusal to recognize the Unionwas not the prospect of conflicting claims by the two organizationsUpon all theevidence the undersigned finds that the respondent's refusal to recognize the Unionor to allow it to prove its majority status by a card check was based on its unwilling-ness to deal with any "outside" union as the representative of its employees and onitsdesire to undermine the Union's standing with the employees In view of therespondent's unfair labor practices, the Union's refusal, to accede to the respondent'sdesire for a Board-ordered election was not unreasonableSince it has been found that the Union in fact represented a majority of therespondent's employees in an appropriate unit on June 30, 1943, the undersigned findsthat on that date and thereafter the respondent refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriate unit, andthat the respondent has thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent as described in Section I above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes, burdening and obstructing commerceand the free flow of commerce.V THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the ActHaving found that the respondent by its various acts and conduct has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act, the undersigned will recommend that the respondent cease anddesist therefrom.It has been also found that the respondent dominated and interfered with the forma-tion and administration of the Personnel Committee In order to effectuate the policiesof the Act it will be recommended that the respondent withdraw all recognition fromthe Committee as representative of the respondent's employees for the purposes 'ofdealing with the respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, and conditions of work and terms of employment, and todisestablish the Committee as such representative.Since it has been found that the respondent on June 30, 1943, and at all times there-after refused to bargain with the Union as the representative of its employees in anappropriate unit, it will be recommended that upon request the respondent bargainwith the Union as-the exclusive representative of the employees in the unit heretoforefound appropriate.Upon the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union (A. F. L.) and Personnel Com- 346DECISIONS OF NATIONAL LABORRELATIONS BOARD,mittee are each labor organizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation of the Personnel Committee,the respondent has engaged in unfair labor practices within the meaning of Section8 (2) of the Act.3All the production and maintenance employees -of the respondent at its Eriefactory, including stockroom clerks, stores-department clerks, and shipping clerks, butexcluding office workers, building-maintenance employees, watchmen, janitors andjanitresses, and all supervisors or supervisory employees" constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b)of the Act4.International Ladies' Garment Workers' Union (A F. L.) was, on June 29, 1943,and at all times thereafter has been, the exclusive representative of all the employeesin the above-described appropriate unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.5.By refusing on June 30, 1943, and at all times thereafter to bargain collectivelywith International Ladies' Garment Workers' Union (A. F. L.) in the appropriate unitabove described, the respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the respondent has engaged in, and isengaging in, unfair labor practices within the meaning of Section 8 (1) of the Act.7.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the undersignedrecommends that The NuBone Company, Inc., its officers, agents, successors andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Ladies' GarmentWorkers'Union (A F. L.) as the exclusive representative of all its production and maintenanceemployees employed at its Erie factory, including stockroom clerks, stores-departmentclerks, and shipping clerks, but excluding office workers, building-maintenance em-ployees,watchmen, janitors and janitresses, and all supervisors or supervisoryemployees 67(b)Dominating or interfering with the formation or administration of any labororganization or organizations of its employees.(c)Recognizing and dealing with the Personnel Committee regarding grievances,labor disputes, wages, rates of pay, hours of employment, conditions of work or termsof employment.(d) In any other manner interfering with,- restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist International Ladies' Garment Workers' Union (A. F. L.) or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effectu-ate the policies of the Act.G6 See footnote 45,supra.67 See footnote45, supra THE NUBONE COMPANY, INC.347(a)Withdraw all recognition from the Personnel Committee as the representativeof any of its employees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other condi-tionsof work or terms of employment, and completely disestablish the PersonnelCommittee as such representative.(b)Upon request, bargain collectively with International Ladies' Garment Work-ers'Union (A. F. L.) as the exclusive representative of all its production and main-tenanceemployees at its Erie factory, including stockroom clerks, stores-departmentclerks, and shipping clerks, but excluding office workers, building-maintenance em-ployees, watchmen, janitors and janitresses, and all supervisors or supervisory employ-ees," in respect to rates of pay, wages, hours of employment, or other terms andconditions of employment ;(c)Post immediately in conspicuous places throughout its Eric factory, andmaintainfor a period of at least sixty (60) consecutive clays from the date of posting,notices to the employees stating (1) that the respondent will not engage in theconduct from which it has been recommended that it cease and desist in paragraphs1(a), (b), (c), and (d), of these recommendations, and (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and (b) of these recom-mendations ;(d)Notify the Regional Director for the Sixth Region in writing within ten (10)days from the date of receipt of this Intermediate Report what steps the respondenthas taken to comply herewith ;It is further' recommended thatunless on orbefore ten (10) days from the date ofreceipt of this Intermediate Report the respondent notifies said Regional Director inwriting that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring the respondent to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of the NationalLagor Relations Board, Series 3-effective November 26, 1943, as amended, any partyor counsel for the Board may within fifteen (15) cla}s from the (late of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washington,D. C., an original and four copies of a statement in xx riting setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof. Immediately upon the filingof such statement of exceptions and/or brief, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director for the Sixth Region. As further provided in said Section33, should any party desire permission to argue orally before the Board, requestthereformustbe made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.JAMES R. HEMINGWAYTrial ExaminerDated September 8, 1944.58 See footnote 45,supra.